Title: From George Washington to the Pennsylvania Council of Safety, 20 January 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarter Morris Town Janry 20th 1777

I Am favour’d with yours of the 16h and am to thank you for the promise you make of assisting the Commissary in procuring flour for the use of the Army.
I Am glad to find the Indians are coming in to court our Friendship, and I dare say the proper steps will be taken to secure their Interest. It will be dangerous for them to come near the Army, as it is much infected with the small Pox.
I wrote you a particular letter yesterday, on the subject of the necessity of obliging your Militia to turn out, I refer you to it, and hope you will fall upon proper measures to effect it.
You will find, that Congress by a late resolve have made it penal in any person to ask a higher price for any Article in paper Money, than they would for Gold or Silver. If the resolve is properly executed and examples made of the first persons found guilty of a breach of it, it will effectually put a stop to the pernicious practice wh. has long prevail’d, of exacting an exorbitant price for Commodities when paid in paper which is now become our only currency. I Am Gentlemen Your most Obedt Servant

Geo. Washington

